NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4608-14T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

MANUEL WISPE, JR.,

     Defendant-Appellant.
____________________________

              Submitted February 28, 2017 – Decided June 30, 2017

              Before Judges Rothstadt and Sumners.

              On appeal from Superior Court of New Jersey,
              Law Division, Hudson County, Indictment No.
              87-02-0224.

              Manuel Wispe, Jr., appellant pro se.

              Esther Suarez, Hudson County Prosecutor,
              attorney for respondent (Frances Tapia Mateo,
              Assistant Prosecutor, on the brief).


PER CURIAM

        Defendant Manuel Wispe, Jr. appeals from a Law Division order

denying his reconsideration motion to reduce his sentence based

upon evidence of post-sentence rehabilitation.                We affirm.
     Defendant is serving a life sentence with thirty years of

parole ineligibility after a 1995 conviction for murder and weapons

offenses.     We affirmed his conviction and sentence on direct

appeal.     State v. Wispe, A-4893-94 (App. Div. Feb. 4, 1997),

certif. denied, 149 N.J. 407 (1997). Defendant filed two petitions

for post-conviction relief (PCR) that were denied. State v. Wispe,

A-6592-00 (App. Div. Dec. 30, 2002), certif. denied, 176 N.J. 72

(2003); State v. Wispe, A-0344-08 (App. Div. Apr. 14, 2010),

certif. denied, 203 N.J. 440 (2010).   In deciding the issue before

us, we need not detail or summarize defendant's conviction, direct

appeal, or PCR petitions.

     In 2014, defendant filed a motion to reduce his sentence

based upon the contention that he has been rehabilitated.     Judge

Paul M. DePascale, citing State v. Towey, 244 N.J. Super. 582

(App. Div.), certif. denied, 122 N.J. 159 (1990), and Pepper v.

United States, 562 U.S. 476, 131 S. Ct. 1229, 179 L. Ed. 2d 196

(2011), denied the motion on the grounds that defendant's sentence

was not previously set aside as his direct appeal and PCR petitions

were all rejected, thus, there was no legal basis to reconsider

his sentence.    The judge also denied defendant's reconsideration

motion.     In an April 13, 2015 letter opinion, the judge stated

that defendant's reliance on case law involving rehabilitation for

juveniles was misplaced, as he was an adult when the offenses

                                 2                          A-4608-14T2
occurred.      The judge further pointed out that defendant's life

sentence with a thirty-year parole disqualifier was consistent

with law.

     On appeal, defendant raises the following legal argument:

              THE LOWER COURT ERRED IN DENYING DEFENDANT'S
              MOTION FOR RECONSIDERATION OF SENTENCE,
              THEREFORE, THIS MATTER MUST BE REMANDED.

Defendant specifically reiterates his contention that his sentence

should   be    reduced   because   of       his   significant   rehabilitation

efforts in prison.       We have considered this contention in light

of the record and applicable legal principles, and conclude it is

without sufficient merit to warrant a discussion in a written

opinion. R. 2:11-3(e)(2). We affirm substantially for the reasons

expressed by Judge DePascale in his well-reasoned letter opinion.

     Affirmed.




                                        3                              A-4608-14T2